Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 4, 1977, convicting him of attempted bribe receiving in the second degree, upon his plea of guilty, and imposing sentence. Case remitted to the Criminal Term, Kings County, to hear and report on defendant’s application to withdraw his guilty plea, and appeal held in abeyance in- the interim. The Criminal Term shall file its report with all convenient speed. At the time of sentencing, which occurred approximately two months after he had entered his guilty plea, the defendant moved to withdraw his plea. The defendant, who had no previous criminal record, proclaimed his innocence, and stated that he had been "distressed” at the time of his plea. His assigned counsel who acknowledged that his professional relationship with his client had deteriorated, made statements which indicated that defendant did not consider himself guilty of the charges for which he had been indicted or the charge to which he had pleaded guilty. The People voiced no opposition to the motion. Criminal Term, in denying the motion, merely referred to the plea minutes. Under these circumstances, we are of the view that further inquiry as to defendant’s assertions that he was innocent and that he was distressed was warranted (see People v Vaughan, 35 NY2d 926; People v McKennion, 27 NY2d 671; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). Hopkins, J. P., Lazer, Margett and Weinstein, JJ., concur.